DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss (Motion), filed November 30, 2011, requesting that Plaintiffs' Complaint be dismissed. In its Motion, Defendant stated that Plaintiffs failed to file their Complaint "within 90 days of the date" of its "May 28, 2010 letter, disqualifying the 26.72 acres of farm land from farm use special assessment." (Def's Mot to Dismiss at 2.) Plaintiffs' Complaint was postmarked November 9, 2010.
A telephone case management conference was held on December 15, 2010. Plaintiffs appeared on their own behalf. Paul E. Meyer (Meyer), Douglas County Counsel, and Erleen M. Simms, Douglas County Deputy Assessor, Farm-Forest Appraiser, appeared on behalf of Defendant. During the conference, the parties agreed that Plaintiffs would postmark a written response to Defendant's Motion no later than February 1, 2011. Defendant's reply was to be postmarked no later than February 15, 2011.
On February 7, 2011, the court received Meyer's letter, stating that it was "defendant's reply." In his letter, Meyer wrote that Plaintiffs hand-delivered "a number of documents to my office on January 19, 2011." Because he had received no other documents from Plaintiffs, Meyer concluded that those documents were Plaintiffs' "February 1 submission." The court did *Page 2 
not receive any documents from Plaintiffs. To his reply, Meyer attached a copy of Plaintiffs' documents.
Plaintiffs failed to submit to the court a written response to Defendant's Motion to Dismiss. The information copied by Meyer and submitted with Meyer's reply does not adequately show that Plaintiffs had good and sufficient cause for failing to file their Complaint within the statutory due date. At the time of the case management conference, Plaintiffs were asked to provide a detailed written statement of why they did not file a timely appeal. Plaintiffs have not complied with that request. Lacking sufficient evidence showing good and sufficient cause, the court concludes that Plaintiffs' did not file a timely appeal. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant's Motion to Dismiss is granted.
Dated this ___ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on February 14, 2011 . The Court filed and entered thisdocument on February 14, 2011. *Page 1